 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    KEVIN DUANE HICKMAN,                              No. 2:20-cv-0626 KJN P
12                       Petitioner,
13           v.                                         ORDER
14    PEOPLE OF THE STATE OF
      CALIFORNIA,
15
                         Respondent.
16

17

18          Petitioner, a state prisoner proceeding pro se, filed an application for a writ of habeas

19   corpus pursuant to 28 U.S.C. § 2241 in which he challenges his state court conviction in People v.

20   Hickman, Case No. 15F03015 (Sacramento County). Petitioner states that he previously filed a

21   federal habeas petition that remains pending. (ECF No. 1 at 2.)

22          If a new petition is filed when a previous habeas petition is still pending before the district

23   court without a decision having been rendered, then the new petition should be construed as a

24   motion to amend the pending petition. Woods v. Carey, 525 F.3d 886, 888 (9th Cir. 2008).

25          Court records confirm that in this case, petitioner challenges the same state court

26   conviction in Hickman v. People of the State of California, Case No. 18-2967 KJM CKD (E.D.

27   Cal.), which is currently pending. Indeed, on March 11, 2020, petitioner was granted leave to file

28   a second amended § 2254 petition. (Id., ECF No. 27.) Therefore, the undersigned construes the
                                                        1
 1   petition as petitioner’s second amended § 2254 petition, and directs that the petition be filed in his

 2   pending § 2254 action. Because this action was opened in error, the Clerk is directed to terminate

 3   this action.

 4            Accordingly, IT IS HEREBY ORDERED that:

 5            1. The Clerk of the Court is directed to file the instant petition (ECF No. 1) as petitioner’s

 6   second amended § 2254 petition in Hickman v. People of the State of California, Case No. 18-

 7   2967 KJM CKD (E.D. Cal.); and

 8            2. The Clerk of the Court shall terminate this action.

 9   Dated: March 27, 2020

10

11

12   /hick0626.Woods

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         2
